  Case 18-02864         Doc 38     Filed 02/05/19 Entered 02/05/19 10:36:07              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-02864
         MARLA A CAREY

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 01/31/2018.

         2) The plan was confirmed on 04/25/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 10/17/2018.

         6) Number of months from filing to last payment: 8.

         7) Number of months case was pending: 12.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 18-02864        Doc 38       Filed 02/05/19 Entered 02/05/19 10:36:07                     Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor                $8,852.57
       Less amount refunded to debtor                          $2,241.60

NET RECEIPTS:                                                                                     $6,610.97


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $4,000.00
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                         $240.09
    Other                                                                   $260.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $4,500.09

Attorney fees paid and disclosed by debtor:                     $0.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim       Principal      Int.
Name                                 Class   Scheduled      Asserted         Allowed        Paid         Paid
77TH ST DEPOT FEDERAL C U        Unsecured      3,144.00            NA              NA            0.00       0.00
ARONSON FURNITURE                Unsecured          60.00           NA              NA            0.00       0.00
AT&T                             Unsecured          94.00           NA              NA            0.00       0.00
ATG CREDIT                       Unsecured          98.00           NA              NA            0.00       0.00
CAPITAL ONE BANK USA             Unsecured      1,055.00            NA              NA            0.00       0.00
CHATHAM COMMONS CONDO ASSO       Secured        7,000.00            NA              NA            0.00       0.00
CHATHAM COMMONS CONDO ASSO       Secured        6,000.00            NA              NA            0.00       0.00
CHATHAM COMMONS CONDO ASSO       Secured              NA            NA         7,000.00           0.00       0.00
CHATHAM COMMONS CONDO ASSO       Secured              NA            NA         6,000.00           0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured      2,000.00       1,416.98        1,416.98           0.00       0.00
COMMONWEALTH EDISON              Unsecured         800.00        624.28          624.28           0.00       0.00
COOK COUNTY TREASURER            Secured        1,500.00           0.00            0.00           0.00       0.00
COOK COUNTY TREASURER            Secured              NA       5,458.98        5,458.98        655.08        0.00
COOK COUNTY TREASURER            Secured        1,500.00           0.00            0.00           0.00       0.00
DIVERSIFIED CONSULTANTS INC      Unsecured         602.00           NA              NA            0.00       0.00
I C Systems Collections          Unsecured          88.00           NA              NA            0.00       0.00
LVNV FUNDING                     Unsecured         416.00           NA              NA            0.00       0.00
LVNV FUNDING                     Unsecured         416.00        430.94          430.94           0.00       0.00
NAVIENT SOLUTIONS                Unsecured     42,000.00     17,224.54        17,224.54           0.00       0.00
NAVIENT SOLUTIONS                Unsecured     15,000.00     15,104.88        15,104.88           0.00       0.00
NAVIENT SOLUTIONS                Unsecured            NA     12,362.68        12,362.68           0.00       0.00
PEOPLES GAS LIGHT & COKE CO      Unsecured      1,000.00       1,346.46        1,346.46           0.00       0.00
PRA RECEIVABLES MGMT             Unsecured      1,056.00       1,055.72        1,055.72           0.00       0.00
QUANTUM3 GROUP LLC               Unsecured         711.00        763.72          763.72           0.00       0.00
QUANTUM3 GROUP LLC               Unsecured      1,098.00       1,158.17        1,158.17           0.00       0.00
QUANTUM3 GROUP LLC               Unsecured      1,202.00       1,264.50        1,264.50           0.00       0.00
QUANTUM3 GROUP LLC               Unsecured         639.00        690.28          690.28           0.00       0.00
QUANTUM3 GROUP LLC               Unsecured      4,000.00            NA              NA            0.00       0.00
SOCIAL SECURITY ADMIN            Unsecured      1,500.00            NA              NA            0.00       0.00
SOUTH SHOP FCU                   Unsecured      1,000.00       2,023.23        2,023.23           0.00       0.00
SOUTH SHOP FCU                   Secured       12,000.00     12,000.00        13,000.00      1,222.28     233.52



UST Form 101-13-FR-S (09/01/2009)
 Case 18-02864      Doc 38     Filed 02/05/19 Entered 02/05/19 10:36:07                  Desc Main
                                  Document Page 3 of 4



Scheduled Creditors:
Creditor                                   Claim        Claim         Claim        Principal        Int.
Name                            Class    Scheduled     Asserted      Allowed         Paid           Paid
US DEPT OF EDUCATION         Unsecured           NA       8,149.52      8,149.52           0.00         0.00
US DEPT OF EDUCATION         Unsecured           NA       7,957.16      7,957.16           0.00         0.00
WALTHER CHRISTIAN ACADEMY    Unsecured     12,750.00    12,336.00     12,336.00            0.00         0.00


Summary of Disbursements to Creditors:
                                                         Claim           Principal                Interest
                                                       Allowed               Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                  $0.00               $0.00                   $0.00
      Mortgage Arrearage                           $13,000.00               $0.00                   $0.00
      Debt Secured by Vehicle                           $0.00               $0.00                   $0.00
      All Other Secured                            $18,458.98           $1,877.36                 $233.52
TOTAL SECURED:                                     $31,458.98           $1,877.36                 $233.52

Priority Unsecured Payments:
       Domestic Support Arrearage                        $0.00                $0.00                 $0.00
       Domestic Support Ongoing                          $0.00                $0.00                 $0.00
       All Other Priority                                $0.00                $0.00                 $0.00
TOTAL PRIORITY:                                          $0.00                $0.00                 $0.00

GENERAL UNSECURED PAYMENTS:                        $83,909.06                 $0.00                 $0.00


Disbursements:

       Expenses of Administration                         $4,500.09
       Disbursements to Creditors                         $2,110.88

TOTAL DISBURSEMENTS :                                                                      $6,610.97




UST Form 101-13-FR-S (09/01/2009)
  Case 18-02864         Doc 38      Filed 02/05/19 Entered 02/05/19 10:36:07                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/05/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
